                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    CA NO.: 5:18-CV-219-D

 LAURA PONTONES, on behalf of herself              )
 and all others similarly situated,                )
                                                   )
                     Plaintiff,                    )
                                                   )
            v.                                     )       DEFENDANTS’ MOTION FOR
                                                   )         SUMMARY JUDGMENT
 SAN JOSE RESTAURANT,                              )
 INCORPORATED; et al.,                             )
                                                   )
                     Defendants.                   )
                                                   )


        Pursuant to Rule 56, Fed, R. Civ. P., Defendants move for summary judgment on all

claims of Plaintiffs. Defendants have set forth the grounds for this motion in the accompanying

Memorandum in Support of Defendants’ Motion for Summary Judgment. Defendants have filed

Defendants’ Statement of Material Facts along with their Appendix.

        WHEREFORE, for good cause shown, Defendants move that all claims of Plaintiffs shall

be dismissed with prejudice and that costs be assessed against Plaintiffs.

        Respectfully submitted this 11th day of February 2020.

                                      /s/ J. Larry Stine
                                      J. Larry Stine
                                      Wimberly, Lawson, Steckel,
                                        Schneider & Stine, P.C.
                                      Suite 400, Lenox Towers
                                      3400 Peachtree Road, N.E.
                                      Atlanta, Georgia 30326
                                      Phone: (404) 365-0900
                                      Fax: (404) 261-3707
                                      jls@wimlaw.com
                                      Georgia Bar No.: 682555




002825391
                 Case 5:18-cv-00219-D Document 103 Filed 02/11/20 Page 1 of 2
                                 /s/ Henry W. Jones, Jr.
                                 Henry W. Jones, Jr.
                                 Jordan Price Wall Gray Jones
                                  & Carlton, PLLC
                                 P.O. Box 10669
                                 1951 Clark Avenue
                                 Raleigh, North Carolina 27605
                                 Telephone: (919) 828-2501
                                 Fax: (919) 831-4484
                                 hjones@jordanprice.com
                                 North Carolina Bar No. 8343
                                 Local Civil Rule 83.1(d) Counsel for Defendants


                                 /s/ Lori P. Jones
                                 Lori P. Jones
                                 Jordan Price Wall Gray Jones
                                  & Carlton, PLLC
                                 P.O. Box 10669
                                 1951 Clark Avenue
                                 Raleigh, North Carolina 27605
                                 Telephone: (919) 828-2501
                                 Fax: (919) 831-4484
                                 ljones@jordanprice.com
                                 North Carolina Bar No. 32872
                                 Local Civil Rule 83.1(d) Counsel for Defendants

                                 Counsel for Defendants




002825392
            Case 5:18-cv-00219-D Document 103 Filed 02/11/20 Page 2 of 2
